DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthiyalu (WO 2020/051921).

As to claim 1, Muthiyalu discloses a method for targeted repair of a hardware component in a computing device that is part of a cloud computing system, comprising: 
monitoring a plurality of hardware components in the computing device (¶0061-¶0062); 
identifying a defective sub-component within the hardware component of the computing device, the hardware component also comprising at least one sub-component that is functioning properly and a spare component that can be used in place of the defective sub-component (¶0033); and 
initiating a targeted repair action while the computing device is connected to the cloud computing system, wherein the targeted repair action prevents the defective sub- component from being used by the computing device without preventing the at least one sub-component that is 

As to claim 2, Muthiyalu discloses the method of claim 1, wherein identifying the defective sub-component comprises: querying an error information repository in response to occurrence of a predetermined event involving the computing device, the error information repository being maintained in non-volatile storage, the error information repository comprising error information identifying the defective sub-component within the hardware component; and obtaining the error information identifying the defective sub-component in response to the querying (¶0060-¶0061).

As to claim 3, Muthiyalu discloses the method of claim 2, wherein: the predetermined event comprises a boot process of the computing device; and the targeted repair action is performed during the boot process (¶0053).

As to claim 4, Muthiyalu discloses the method of claim 1, wherein identifying the defective sub-component comprises: detecting an error signal indicating that the hardware component includes the defective sub-component; and obtaining error information that identifies the defective sub-component (¶0060).

As to claim 5, Muthiyalu discloses the method of claim 1, wherein: the hardware component comprises a memory device that is configured with post package repair (PPR) capability; the defective sub-component comprises a defective memory region; the memory device comprises a spare memory region that can be used in place of the defective memory region; and performing the targeted repair 

As to claim 7, Muthiyalu discloses a method for deferred targeted repair of a hardware component in a computing device, comprising: 
querying an error information repository in response to occurrence of a predetermined event involving the computing device, the error information repository being maintained in non-volatile storage, the error information repository comprising error information identifying a defective sub-component within the hardware component, the hardware component also comprising at least one sub-component that is not defective (¶0060-¶0061); 
obtaining the error information identifying the defective sub-component in response to the querying (¶0060); and 
initiating a targeted repair action on the defective sub-component based at least in part on the error information, the targeted repair action altering the hardware component to prevent the defective sub-component from being used by the computing device without preventing the at least one sub-component that is not defective from being used by the computing device (¶0061-¶0062).

As to claim 8, Muthiyalu discloses the method of claim 7, wherein: the predetermined event comprises a boot process of the computing device; and the targeted repair action is performed during the boot process (¶0041).

As to claim 9, Muthiyalu discloses the method of claim 7, further comprising: detecting an error signal corresponding to the defective sub-component; and recording the error information identifying the defective sub-component in the error information repository (¶0060).


As to claim 12, Muthiyalu discloses the method of claim 7, wherein: the hardware component comprises a memory device that is configured with post package repair (PPR) capability; the defective sub-component comprises a defective memory region; the memory device comprises a spare memory region that can be used in place of the defective memory region; and performing the targeted repair action comprises performing a PPR operation that causes the spare memory region to be used in place of the defective memory region (¶0004).

As to claim 13, Muthiyalu discloses the method of claim 12, further comprising testing portions of the memory device corresponding to the error information in the error information repository, the testing being performed prior to the targeted repair action (¶0055).

As to claim 14, Muthiyalu discloses the method of claim 12, wherein: the predetermined event comprises a boot process of the computing device; and the targeted repair action is performed during the boot process, before a memory map is finalized for a current boot cycle (¶0053).

As to claim 16, Muthiyalu discloses the method of claim 7, further comprising publishing repair telemetry corresponding to the targeted repair action (¶0060).


detecting an error signal indicating that the hardware component includes a defective sub-component, the hardware component also comprising at least one sub- component that is not defective, the error signal being detected while the computing device is operating and after the computing device has completed a boot process (¶0033); 
obtaining error information that identifies the defective sub-component (¶0060); and 
initiating a targeted repair action on the defective sub-component while the computing device is operating and before the computing device begins another boot process, the targeted repair action altering the hardware component to prevent the defective sub-component from being used by the computing device without preventing the at least one functioning sub-component from being used by the computing device (¶0057-¶0060).

As to claim 18, Muthiyalu discloses the method of claim 17, wherein: the hardware component additionally comprises a spare sub-component that can be used in place of the defective sub-component; and the targeted repair action causes the spare sub-component to be used in place of the defective sub-component (¶0089).

As to claim 19, Muthiyalu discloses the method of claim 17, wherein: the hardware component comprises a memory device that is configured with post package repair (PPR) capability; the defective sub-component comprises a defective memory region; the memory device comprises a spare memory region that can be used in place of the defective memory region; and performing the targeted repair action comprises performing a PPR operation that causes the spare memory region to be used in place of the defective memory region (¶0004).


Claims 1, 6, 7, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anandavally (US 2014/0025991).

As to claim 1, Anandavally discloses a method for targeted repair of a hardware component in a computing device that is part of a cloud computing system, comprising: 
monitoring a plurality of hardware components in the computing device (¶0021); 
identifying a defective sub-component within the hardware component of the computing device, the hardware component also comprising at least one sub-component that is functioning properly and a spare component that can be used in place of the defective sub-component (¶0023); and 
initiating a targeted repair action while the computing device is connected to the cloud computing system, wherein the targeted repair action prevents the defective sub- component from being used by the computing device without preventing the at least one sub-component that is functioning properly from being used by the computing device, and wherein the targeted repair action causes the spare component to be used in place of the defective sub-component (¶0023-¶0024).

As to claim 6, Anandavally discloses the method of claim 1 wherein the hardware component comprises a multi-core processor (¶0017); the defective sub-component comprises a defective processor core (¶0019); the multi-core processor further comprises at least one processor core that is functioning properly and a spare processor core that can be used in place of the defective processor core (¶0019); and performing the targeted repair action causes the spare processor core to be used in place of the defective processor core, wherein the targeted repair action prevents the defective processor core from being used by the computing device without preventing the at least one processor core that is functioning properly from being used by the computing device (¶0023-¶0024).

As to claim 7, Anandavally discloses a method for deferred targeted repair of a hardware component in a computing device, comprising: 
querying an error information repository in response to occurrence of a predetermined event involving the computing device, the error information repository being maintained in non-volatile storage, the error information repository comprising error information identifying a defective sub-component within the hardware component, the hardware component also comprising at least one sub-component that is not defective (¶0024); 
obtaining the error information identifying the defective sub-component in response to the querying (¶0024); and 
initiating a targeted repair action on the defective sub-component based at least in part on the error information, the targeted repair action altering the hardware component to prevent the defective sub-component from being used by the computing device without preventing the at least one sub-component that is not defective from being used by the computing device (¶0023-¶0024).
As to claim 15, Anandavally discloses the method of claim 7, wherein: the hardware component comprises a multi-core processor; the defective sub-component comprises a defective processor core; the multi-core processor further comprises at least one processor core that is functioning properly and a spare processor core that can be used in place of the defective processor core; and performing the targeted repair action causes the spare processor core to be used in place of the defective processor core, wherein the targeted repair action prevents the defective processor core from being used by the computing device without preventing the at least one processor core that is functioning properly from being used by the computing device (¶0017, ¶0019 and ¶0023-¶0024).


detecting an error signal indicating that the hardware component includes a defective sub-component, the hardware component also comprising at least one sub- component that is not defective, the error signal being detected while the computing device is operating and after the computing device has completed a boot process (¶0024); 
obtaining error information that identifies the defective sub-component (¶0024); and 
initiating a targeted repair action on the defective sub-component while the computing device is operating and before the computing device begins another boot process, the targeted repair action altering the hardware component to prevent the defective sub-component from being used by the computing device without preventing the at least one functioning sub-component from being used by the computing device (¶0023-¶0024).

As to claim 20, Anandavally discloses the method of claim 17, wherein: the hardware component comprises a multi-core processor; the defective sub-component comprises a defective processor core; the multi-core processor further comprises at least one processor core that is functioning properly and a spare processor core that can be used in place of the defective processor core; and performing the targeted repair action causes the spare processor core to be used in place of the defective processor core, wherein the targeted repair action prevents the defective processor core from being used by the computing device without preventing the at least one processor core that is functioning properly from being used by the computing device (¶0017, ¶0019 and ¶0023-¶0024).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muthiyalu (WO 2020/051921) taken in view of Xiang (CN 106600095A).
Muthiyalu disclose a method for targeted repair of a hardware component in a computing device, comprising: monitoring a plurality of hardware components in the computing device (¶0061-¶0062); identifying a defective sub-component within the hardware component of the computing device (¶0033); and recording the error information identifying the defective sub-component in the error information repository (¶0060).
Muthiyalu fails to disclose performing predictive failure analysis on hardware components of the computing device; and identifying the defective sub-component based at least in part on the predictive failure analysis; 

Xiang does disclose: performing predictive failure analysis on hardware components of the computing device; and identifying the defective sub-component based at least in part on the predictive failure analysis (¶0062-¶0063).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement Xiang’s predictive failure analysis on hardware components with Muthiyalu’s method for targeted hardware repair. A person of ordinary skill in the art would have been motivated to make the modification because reliability maintenance evaluation (failure prediction) is to formulate a detailed equipment maintenance strategy to provide guidance for the long-term stable operation of the device or equipment (¶0127).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/7/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113